Citation Nr: 0307075	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to April 1945.  He died on November [redacted], 1999.  The 
appellant is his surviving spouse.

This appeal arises from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO also determined that the appellant 
was not legally eligible for a death pension or accrued 
benefits.  The appellant appealed these determinations.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issues on appeal has been obtained.

2.  The veteran had recognized military service as a guerilla 
from November 1944 to April 1945 (during World War II).

3.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

4.  The veteran did not have any claims pending at the time 
of his death.

5.  The veteran died on November [redacted], 1999 and his certificate 
of death found the causes of his death to be cardio-pulmonary 
arrest secondary to "progressive disease;" antecedent to 
adenocarcinoma of the colon.  Other significant conditions 
contributing to the veteran's death were acute respiratory 
failure secondary to aspiration, secondary to sepsis.

6.  The causes of the veteran's death were not incurred in or 
chronically aggravated by his military service or during any 
applicable presumptive period following service.


CONCLUSIONS OF LAW

1.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 1991 & 2002); 38 C.F.R. 
§ 3.40 (2002).

2.   There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2002).  

3.  The causes of the veteran's death were not incurred in or 
aggravated by his military service or during any presumptive 
period.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 
1991 & 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159 
(2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In VA letters December 2000 and April 2001, VA 
informed the appellant of the actions she must take and the 
type of lay and medical evidence required in order to 
establish her current claims.  She was specifically informed 
in the letter of December 2000 that this evidence should 
include medical evidence showing a relationship between the 
veteran's cause of death and a disease or injury resulting 
from his military service.  The letter of April 2001 informed 
the appellant of the type of actions that were required of 
her, to include her identification of pertinent evidence and 
her own attempt to obtain and forward this evidence to VA.  
The April 2001 letter also informed the appellant of the 
development that would be completed by VA in substantiating 
her claims, to include obtaining pertinent records and a VA 
examination, if appropriate.  In the Statement of the Case 
(SOC) of June 2002, VA specifically notified the appellant of 
the evidence that it had considered.  The SOC also notified 
her of the pertinent laws and regulations and the reasons and 
bases for VA's decision.  In addition, the appellant received 
notification of the statutes and regulations governing VA's 
duty to notify and assist in the letter of April 2001.  She 
was provided the opportunity to submit additional argument 
based on these provisions.    See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The appellant has not alleged that the 
veteran was ever treated at a VA facility or received 
Workers' Compensation or Social Security Administration 
disability benefits, and there is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  As this case concerns 
the cause of the veteran's death, a VA compensation 
examination cannot be conducted.  Additionally, the appellant 
has not specifically alleged that the veteran's death is 
related to his military service, nor does the evidence 
indicate that his death may be related to his active service 
(as discussed below).   During his lifetime, the veteran 
denied incurring any wounds or illnesses during his military 
service.  Accordingly, VA need not obtain a medical opinion 
in this case because there is no reasonable possibility that 
it would substantiate the claim.

The appellant has identified private treatment from a Sofia 
L. Lopez, M.D.  VA subsequently requested these records in 
December 2001.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  Dr. Lopez has responded with two different 
letters describing her post-service treatment of the veteran, 
but has failed to provide his actual treatment records.  The 
appellant submitted a statement in January 2002 informing VA 
that she had directly requested these records from the 
physician, but Dr. Lopez has refused to release them or allow 
the appellant to photocopy them.  Based on the physician's 
response to repeated request for these records, the Board 
finds that further attempts to obtain them would be futile.  
In addition, based on the appellant's assertions of January 
2002, the duty to notify the appellant of an inability to 
obtain identified records has been met.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  By letter of 
October 2002, the RO informed the appellant that her case was 
being forwarded to the Board and, in effect, that it would 
not undertake any further development in her claim.  The 
appellant requested a hearing before a traveling Veterans Law 
Judge (VLJ) on her substantive appeal of August 2002.  
However, she formally withdrew this request in September 
2002.

Finally, the United States Court of Appeals for the Federal 
Circuit (Circuit Court) in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. Aug. 16, 2001), addressed a challenge to the 
validity of 38 C.F.R. § 3.22 (dependency and indemnity 
benefits for survivors of certain veterans rated totally 
disabled at time of death), as revised in January 2000.  That 
regulation restricted the award of dependency and indemnity 
compensation (DIC) to survivors of deceased veterans to cases 
where the veteran (during his or her lifetime) had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C.A. § 1318, or would have established such right but 
for clear and unmistakable error in the adjudication of the 
veteran's claim.  The January 2000 amendment specifically 
rejects the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Green v. Brown, 10 Vet. App. 111 
(1997), that held the "entitled to receive" language 
contained in section 38 U.S.C.A. § 1318 required a 
determination to be made as to whether a deceased veteran 
"hypothetically" would have been entitled to receive 
compensation for a totally disabling service-connected 
disability for the requisite period of time.  See also 
Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. West, 11 
Vet. App. 307 (1998).  Because the Circuit Court concluded 
that the revised regulation was inconsistent with another 
regulation, 38 C.F.R. § 20.1106, that interprets a virtually 
identical veterans benefits statute, 38 U.S.C.A. 
§ 1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes in 
conflicting ways, the regulation is remanded to VA for 
further consideration.  The Circuit Court further ordered 
that all cases currently before VA involving 38 C.F.R. § 3.22 
must be held in abeyance until a final determination was made 
in this matter.  

The Board finds that this decision is not applicable to the 
current case, as it is clear that the appellant's claim for 
dependency and indemnity compensation (DIC) is based solely 
on the claim of service connection for the cause of death.  
In multiple written contentions submitted by the appellant, 
she was clear in her intent to file a claim specifically 
under the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.312.  She has not alleged nor implied that the veteran's 
cause of death (that is, cardio-pulmonary arrest secondary to 
"progressive disease;" antecedent to adenocarcinoma of the 
colon; acute respiratory failure secondary to aspiration, 
secondary to sepsis) would have hypothetically warranted a 
total disability evaluation for the ten years prior to his 
death.  Thus, it is clear that the appellant did not intend 
or desire to file a claim for DIC under the provisions of 
38 C.F.R. § 3.22.  As the issue in this case does not concern 
entitlement to DIC under the provisions of 38 C.F.R. § 3.22, 
there is no authority under the decision in the NOVA v. VA to 
hold this matter in abeyance, and the Board is required to 
conduct appellate review at this time.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Death Pension Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2002).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the National Personnel Records Center 
(NPRC) confirmed in December 2000 that the veteran had active 
military service for VA purposes (that is, recognized 
guerrilla service) from November 1944 to April 1945.  The 
service department's determination that the veteran had 
recognized guerrilla service which ended in April 1945 is 
binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 
532. 

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits. Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


Entitlement to Accrued Benefits

When a veteran dies from service connected disability, DIC is 
paid to his surviving spouse.  38 U.S.C.A. § 1310, 1311 (West 
2002).  The standards and criteria for determining whether or 
not a disability from which a veteran has died is service 
connected are the same standards and criteria employed for 
determining whether a disability is service connected 
generally, i.e., while the veteran is still alive.  
38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim 
for DIC are decided without regard to any prior disposition 
of those issues during the veteran's lifetime.  38 C.F.R. 
§ 20.1106 (2002).

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).
Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002).  Accrued benefits, in 
contrast to "death benefits" such as DIC, death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  See also, Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998) ("a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.")  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002).  The appellant 
having claimed entitlement to accrued benefits, the first 
inquiry is whether she filed a timely claim for accrued 
benefits within one year after the date of death.

In this case, the appellant submitted an application for DIC 
and accrued benefits in August 2000, after the veteran's 
death in November 1999.  The appellant did not specifically 
state that she was claiming accrued benefits on the 
application form.  However, the law provides that a claim by 
a surviving spouse for DIC "shall also be considered to be a 
claim for . . . accrued benefits."  38 U.S.C.A. § 5101(b)(1) 
(West 2002); see Isenhart v. Derwinski, 3 Vet. App. 177, 179 
(1992).  The Board concludes, therefore, that she did submit 
a timely application for accrued benefits when she submitted 
her claim for DIC benefits in August 2000 within one year 
after the veteran died.  

However, the veteran made no claims during his lifetime and 
no claims were "pending at the time of his death."  The 
appellant has not made any specific allegations or 
contentions that her husband had filed for VA compensation 
prior to his death or that he was eligible for such 
compensation.  Therefore, as the appellant's claim was not 
derived from a claim that the veteran had pending at the time 
of his death, it must be denied for an lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  For a veteran who has served 
during a period of war, and arteriosclerosis, cardiovascular-
renal disease (hypertension), or malignant tumors become 
manifest to a degree of ten percent disabling within one year 
of his or her separation from active military service; such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran made no allegation during his lifetime that he 
had incurred any type of disease or disability as a result of 
his military service.   The service medical records reveal 
that he was treated for mild, acute catarrhal nasopharyngitis 
in July 1945.  He was released for duty before the end of 
that month.  In an affidavit of February 1948, the veteran 
denied incurring any wounds or illnesses during his military 
service.  On a military physical examination report of 
February 1948, he again denied any prior medical history of 
significant disease, wounds, or injuries.  No abnormality, 
residual injury, or disease was found on this examination.

In three different letters/statements dated in May 2001 and 
January 2002, Sofia A. Lopez, M.D., revealed that she had 
treated the veteran from 1990 to 1996.  His diagnosed 
disorders included essential hypertension, pulmonary 
tuberculosis (PTB), angina pectoris, intestinal obstruction 
secondary to amebic colitis, and post-operative 
adenocarcinoma of the colon.  Dr. Lopez opined in January 
2002 that on the veteran's last outpatient visit in March 
1996, he was 100 percent weak and sickly due to a post-
operative colostomy that was the result of adenocarcinoma of 
the colon.

The veteran's hospital records indicate he had received 
various hospitalizations since 1981.  The reported diagnoses 
included adenocarcinoma, prostate carcinoma, PTB, 
arteriosclerotic heart disease, and coronary artery disease.  
These records did not contain any reported history or medical 
opinion linking any of the disorders to the veteran's 
military service.  The hospital summary from November 1999 
noted final diagnoses of adenocarcinoma of the colon and PTB.  
His certificate of death reported the immediate cause of 
death was cardio-pulmonary arrest secondary to "progressive 
disease."  The antecedent cause was adenocarcinoma of the 
colon.  Other significant conditions contributing to the 
veteran's death were acute respiratory failure secondary to 
aspiration, secondary to sepsis.

Based on the above medical evidence, the Board finds that the 
disorders causing or contributing to the veteran's death 
included adenocarcinoma of the colon and sepsis.  Based on 
the certificate of death conclusions, it also appears that 
his PTB and cardiovascular disease may have contributed to 
his death.  However, there is no lay or medical history that 
these disorders existed during the veteran's military 
service.  There is no medical opinion that has linked these 
disorders to the veteran's military service.  As the 
available medical histories do not place the onset of any of 
his disabilities prior to 1981 (that is, many years after the 
veteran's separation from the military), the presumptive 
service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 
are not applicable.  Therefore, the Board finds the probative 
medical evidence does not establish that the causes of the 
veteran's death were incurred or aggravated during his 
military service or within any applicable presumptive period.

Finally, the appellant has not specifically alleged that the 
veteran's death is related to his military service.  Instead, 
she appears to contend that based on the veteran's military 
service and her current poor health and economic position she 
should be entitled to some form of VA compensation.   
Accordingly, the preponderance of the evidence is against the 
claim for entitlement to service connection for the cause of 
the veteran's death and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a death pension is denied.

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

